This case comes to us on a writ of error to a judgment of the Circuit Court of Mercer County, in an action on an accident insurance policy, in which Dora P. Lambert was plaintiff, and the Metropolitan Life Insurance Company defendant. The insured was Lloyd L. Lambert, and Dora P. Lambert, his wife, was the named beneficiary. The policy provided for the payment of $5,000.00 in case of death "caused directly and independently of all other causes by violent and accidental means", and also contained a provision that "This insurance shall not cover suicide or any attempt thereat while sane or insane." Lloyd L. Lambert died of a gun shot wound on January 15, 1940.
The declaration filed follows closely the form prescribed by statute, (Code, 56-4-17), and the policy sued *Page 549 
on was referred to in the declaration and filed therewith. The defendant filed its plea denying the liability asserted against it, and also filed its specification of defense, wherein it set up the policy provision with respect to suicide and continued, "The defendant says that Lloyd L. Lambert, the insured, committed suicide on the 15th day of January, 1940." On the issues so made, the case was tried by a jury, and a verdict for the plaintiff for the face of the policy returned, on which, after a motion to set aside was overruled, the court entered judgment, and an exception to such action taken at the time.
The first question presented is that of the burden of proof, having in mind the affirmative defense of suicide set up in the specification of defense. The rule is that in a suit or action on an accident policy, or a double indemnity clause covering accident in a life insurance policy, the burden is on the insured to establish a prime facie case of accident before recovery can be had. Ryan v. Metropolitan Life Ins. Co.,206 Minn. 562, 289 N.W. 557; Jefferson Standard Life Ins. Co. v.Clemmer, 79 F.2d 724, 103 A.L.R. 171; Travelers Ins. Co. v. Wilkes, 76 F.2d 701; Scales v.Prudential Ins. Co., 109 F.2d 119; New York Life Ins. Co. v. Gamer, 303 U.S. 161, 58 S.Ct. 500, 82 L.Ed. 726, 114 A.L.R. 1218, 20 Amer. Juris. 138, 142; Martin v. Mutual Life Ins.Co., 106 W. Va. 533, 146 S.E. 53. The rule is different where recovery is sought on a life insurance policy, and an excepted risk is sought to be established. There the burden of establishing the exception rests on the insurer. Goodbar v.Western  Southern Life Ins. Co., 89 W. Va. 221, 108 S.E. 896;McDaniel v. Metropolitan Life Ins. Co., 119 W. Va. 650,195 S.E. 597. Does the fact that, in the case at bar, the affirmative defense of suicide is made, shift the burden of proof? In the first place, but for the statute (Code, 56-4-21), the insurer could have offered evidence of suicide under its plea of no liability; and the statutory requirement of specific statement of defense, if arising out of the policy, being for the benefit of the insured, should not be permitted to operate to the prejudice of the insurer; and, secondly, the Federal cases seem to hold, uniformly, that *Page 550 
the burden does not shift in such circumstances. Travelers Ins.Co. v. Wilkes, supra; Jefferson Standard Life Ins. Co. v.Clemmer, supra; New York Life Ins. Co. v. Gamer, supra. In the case last cited the Court said:
    "Under the contract in the case now before us, double indemnity is payable only on proof of death by accident as there defined. The burden was on the plaintiff to allege and by a preponderance of the evidence to prove that fact. The complaint alleged accident and negatived self-destruction. The answer denied accident and alleged suicide. Plaintiff's negation of self-destruction taken with defendant's allegation of suicide served to narrow the possible field of controversy. Only the issue of accidental death vel non remained. The question of fact to be tried was precisely the same as if plaintiff merely alleged accidental death and defendant interposed denial without more."
And in the Wilkes case it was stated:
    "Defendant's denial, in action on accident insurance policy, that insured's death was accidental, was sufficient plea, and additional plea of suicide added no defensive merit, but was merely denial that death was of sort insured against, so that burden remained on plaintiff to prove accidental death."
These statements find support in Ryan v. Insurance Co., supra, and Scales v. Insurance Co., supra, and there is nothing in our decisions, or the practice of our courts in conflict therewith. We therefore conclude that the burden of showing accidental death remained with the plaintiff at every stage of the trial, and that a showing of facts and circumstances from which a reasonable mind could infer accident was vital to any recovery, independent of any presumption against suicide.
The next question to be considered is the effect to be given to the legal presumption against suicide. In Beckley NationalExchange Bank v. Provident Life  Accident Ins. Co., 121 W. Va. 152,2 S.E.2d 256, we held: *Page 551 
"When death occurs from unexplained violent and external means, an accident may be presumed; but presumption is excluded when the cause of death is shown." In that case we qualifiedMartin v. Insurance Co., supra, wherein it was inferentially held that the presumption would be permitted to operate in all cases. In neither of these cases was suicide involved. In both, injuries alleged to result from violations of law were involved, but it is believed that the same presumption as to accident would apply in a case where suicide might be alleged. While there is a presumption against suicide, that presumption cannot have weight or influence against proven facts or evidence as to the cause of death. That is what our cases, in effect, hold. In the Provident Life case we said, "Here the cause of death was explained. There was no place for presumption; the case must be judged on the facts." In McDaniel
v. Insurance Co., supra, we held:
    "While there is a presumption of law against suicide, such presumption is not evidence, and a showing of facts or circumstances which would warrant a jury in finding that death resulted from a suicidal act overcome such presumption, and requires a finding in the case by a jury or the court, independently thereof, upon evidence produced at the trial."
This holding is supported by Jefferson Standard Life Ins. Co. v. Bentley, 55 Ga. App. 272, 190 S.E. 50; Gem City Life Ins.Co. v. Stripling, 176 Ga. 288, 168 S.E. 20; King v. New YorkLife Ins. Co., 28 Ga. App. 607, 112 S.E. 383; Hawkins v.Industrial Com., 157 Minn. 33, 195 N.W. 766, 36 A.L.R. 394. The presumption against suicide is not evidence and does not regulate or change the burden of proof. Travelers Ins. Co. v.Wilkes, supra; Jefferson Standard Life Ins. Co. v. Clemmer,supra; Watkins v. Prudential Ins. Co., 315 Pa. 497, 173 Atl. (Pa.) 644, 95 A.L.R. 869; New York Life Ins. Co. v. Gamer,supra. The facts surrounding Lambert's death — those tending to show accident and those supporting the theory of suicide — *Page 552 
were developed by the evidence, and when developed any presumptions should have been discarded, and the question at issue decided on the evidence alone. We think this position is clearly upheld by our own decisions, the decisions from other states, and in the Federal courts.
The plaintiff below carried the burden of showing by evidence facts and circumstances which would warrant a jury in finding that the death of the insured was the result of violent and accidental means. She was under the burden of showing, "Circumstances which, if not inconsistent with suicide, are at least consistent with theory of accident." New York Life Ins.Co. v. Sparkman, 101 F.2d 484. "Verdicts must rest on probabilities and not on mere possibilities." New York LifeIns. Co. v. Trimble, 69 F.2d 849. To the same effect are the holdings in Equitable Life Assurance Society v.Guiou, 86 F.2d 865, and Agen v. Metropolitan Life Ins.Co., 105 Wis. 217, 80 N.W. 1020, 76 Am. St. Rep. 905.
We must now determine from the evidence whether she has sustained the burden of proof. The insured was a respected citizen of the City of Princeton and a trusted employee of a banking institution in that city. He lived in Princeton, about three-quarters of a mile from his place of employment. It was his custom to take his noon meal at his home, and to travel to and from his meals with a neighbor who worked with him in the bank. On the day of his death these customs were followed. After his noon meal he spent some half an hour in cleaning and oiling a rifle owned by him, which, ordinarily, he kept in a leather case in a closet in his home. The door of the closet opened from the front hall of his home, and to the right, and when open rested on the right wall of the closet. On this day he took the rifle from the closet, removed it from its case and laid the case on a chair in the hall. When his neighbor called on his return to work, Lambert hurriedly loaded the rifle and put it in the closet, but left the case on the chair in the hall where it remained during the afternoon. There is no evidence of what disposition he made of the rifle except that he put *Page 553 
it in the closet. It appears that in cleaning the rifle he used a cleaning rod. There is evidence that the gun was easy on trigger and that a hard blow on the stock or butt or a fall of two feet or more by which the stock would be jarred might cause the gun to fire, if loaded and cocked. There is no evidence as to whether the gun was or was not cocked. Nothing unusual happened at the house during the noon hour, and Lambert returned to his work in due course of daily conduct. He returned home about four o'clock in the afternoon, in circumstances to be hereafter detailed. At this time his wife was away from the house. His two small children were playing in the dining-room which adjoined the hall from which entry into the closet could be had. A housemaid was engaged about her work in the kitchen, which adjoined the dining-room. When Lambert entered the house he came into the hall, then through a living-room to the left of the hall, through a corner of the dining-room and to the right and back into the hall. While passing through the dining-room he inquired of the maid about the basement fire, but passed on and went into the closet where he had placed his rifle at noon. Immediately thereafter, according to the testimony of the maid, she heard the closet door open, or heard the door strike the wall against which it opened, and then immediately a shot followed by the groanings of the deceased. The maid is a little confused as to what she heard, whether the opening of the door, or its striking against the wall, but the confusion is not, as we view the whole case, of great importance. When the maid heard the shot she became frightened, took the children and left the house, giving an alarm as she departed. A group of people soon gathered, police officers and a physician were summoned. Lambert's body fully clothed and including his overcoat, was found within the closet, and lying on his right side, crescent-shaped, his feet in the direction of and near the door of the closet which was open, and resting near, if not against, the closet wall. The gun was lying by the door, one witness testifying that it was along the door its full length, while another thinks it lay partly along the door but that the stock or *Page 554 
butt extended into the hall as much as ten inches. The cleaning rod lay under the body. The gun was forty-two inches in length, and while there is no evidence as to the length of the cleaning rod, it is fair to assume that it was at least the length of the barrel of the gun. Lambert was dead when the first person, his father-in-law, reached him. The shot which caused his death entered his body on the left side about the second rib, ranged upward and inwardly above his heart, passed out of the body, and marks on the wall of the closet indicate that the bullet struck the wall at an elevation of about seven and one-half feet from the floor. The bullet hole where it entered the clothing and the body was small and larger at the point of exit. There were some powder burns around the edge of the bullet hole through the outer clothing — none on the body. There is no evidence even tending to show how the gun could have been accidently discharged. We do not know, and can never know where Lambert placed the gun in the closet. There is no explanation or even conjecture as to how the gun could have been accidently discharged. The maid heard nothing but the door and the discharge of the gun. If the gun had been cocked, and had fallen on its butt and thereby discharged, the maid would most likely have heard the fall of the gun, although it may be contended that the fall of the gun and its discharge, being instantaneous, the fall could not be distinguished from the discharge. Any explanation of this sad event on the theory of accident must be based on conjecture and possibilities. In our effort to understand the reasons which prompted the jury's verdict, we have, without success, endeavored to find some reasonable basis on which the theory of accident could be founded.
The defendant's theory of the cause of death is likewise based upon conjecture of what the deceased might have done. It says that the deceased could easily have placed the muzzle of the gun against his side, placed the butt of the gun on the floor and against the door, used the cleaning rod to set off the trigger and discharge the gun, and that the rebound of the gun would cause the door to strike the side of the closet, and cause the noise *Page 555 
which the maid heard when the gun was discharged. The fact that the cleaning rod was separated from the gun and found under the body lends support to this explanation. There is nothing inherently impossible, or even improbable, about this theory, but, of course, there is no proof that the death of Lambert happened that way, and we can only conclude that it so happened by resort to conjecture, involving the exclusion of other possible explanations.
These being the facts and circumstances developed by the evidence, bearing upon events of the death, we prefer to base our conclusion on the failure of the plaintiff to make a showing on which, from any reasonable consideration of the evidence, a jury could have found that death resulted from an accident. The burden was upon her to do so, and in this she has failed. Until she sustained this burden, she was not entitled to recover, and the defendant was not called upon to make a showing of suicide as an affirmative defense. Only in case of a prima facie showing of accidental death was the defendant called upon to make a showing of suicide or other defense barring recovery.
But it is contended that there has been a showing of violent death; that the law presumes that the insured did not commit suicide; and, therefore, it follows, inevitably, that death must, in the circumstances, have resulted from accident. This is a strong position, and but for other evidence and circumstances, now to be detailed, might impel us to uphold the judgment of the trial court. It appears from the evidence that Lambert was head teller in the banking institution which employed him, and was responsible for all cash in its possession. The bank was usually closed to the public at 2:30 p. m., but the day of Lambert's death was pay day for the Virginian Railway, and it was customary to again open the bank on pay days at 4:30 p. m. for the accommodation of employees of the railway company. The insured knew of this custom, and knew this would be an unusual and busy day, particularly for tellers who would be expected to receive deposits or cash checks. The bank closed at the usual time, and *Page 556 
shortly thereafter bank examiners, representing the State and Federal Governments, appeared on the scene, and immediately began an examination of the bank. One of the first, if not the first, of the processes in such an examination was to count and check the cash, a matter of particular importance to the one man responsible therefor. Very soon thereafter, and before the examiners reached his cage, Lambert left the bank, telling some one that he had been called home, and stating to another employee, "I am called home right in the busiest time," and also "Trouble right in the busiest time would happen." It clearly appears from the evidence that he had not been called home, and it does not appear from the evidence that there was any trouble requiring his presence at his home. Within a short time news of his death reached the bank, whereupon an examination of his accounts was made, which disclosed a shortage of approximately $7,500.00. In an effort to show that Lambert may not have been morally responsible for this shortage, evidence was introduced tending to show that there had been some carelessness in handling cash in the vault of the bank, but the fact remains that the shortage existed, and Lambert was the one person to whom the bank would look for an accounting. In fairness to a man who cannot now speak for himself, it should be said that the record does not show any specific acts of theft or embezzlement on the part of Lambert, and his accounts were checked as late as July, 1939, about six months before his death, and no shortage found. On the other hand it appears from the evidence that there are many ways of covering defalcations which ordinary checkings would not uncover.
Whatever may be the facts respecting this shortage, it appears certain that Lambert must have known of its existence, and likewise knew that the advent of the examiners might and probably would uncover it. He then fabricated an excuse and left the bank, and within thirty minutes was dead. Whether he died by his own hand we do not know, but human experience teaches us that in similar circumstances men take their own lives. The facts of the shortage and the death which followed *Page 557 
cannot be escaped. They blaze forth like a beacon light in the darkness, and cannot be hidden. They furnish motive and probability for the tragic sequence, and, in our opinion, if they do nothing more, serve to destroy every vestige of presumption against suicide, and leave naked and unsupported the mere fact of violent death without any presumption of accident in connection therewith. Such a showing is insufficient to support the verdict returned in this case, and, on the record made, the trial court should have directed a verdict for the defendant.
It may be said that the attitude and demeanor of Lambert immediately before his death, and the very manner of his death argue against the theory of self-destruction. It must be remembered that not only the policy sued on, but three other policies of like amount carried by him had provisions for payments dependent on a showing of accidental death. If he designedly took his life, he would, in the circumstances, naturally seek to create the appearance of accident.
We are not unmindful of numerous cases, decided by courts of last resort, in which they have held the question of accident or suicide to be one for jury decision. Many of these cases are cited by counsel for the plaintiff, and, if followed by us, might justify us in sustaining the judgment of the trial court. But we approve the statement of Judge Soper, when, inJefferson Standard Life Ins. Co. v. Clemmer, supra, he said:
    "The result has been in many cases of self-destruction to be found in the books, that judge and jury alike have been unable to take a common sense view of the facts of life, and have seemed to be the only persons in the community who did not clearly understand what had taken place."
And, when we say that, on the evidence presented, the plaintiff was not entitled to recover, we think we are in line with the modern trend of authority which, apparently, seeks to escape from the extremes to which courts had been led in cases of this character. *Page 558 
Centuries ago the question was asked: "What is truth?" The question has never received a satisfactory answer. In all ages men have sought after truth, and much of our effort to judge between men in the affairs of life is but another method of seeking it. Cases like the one at bar perplex and confuse us, and, in their determination, we can never be certain that we have found the truth. We can only be guided by accepted rules of law, and the experiences of the ages in dealing with similar questions, and with the frailities and weaknesses of human kind. So guided, we are, under the evidence in the case at bar, impelled to the conclusion that the jury should have found that Lloyd L. Lambert died by his own hand. The verdict returned was necessarily based on a finding of accidental death, and should have been set aside as contrary to the law and the evidence.
The judgment of the Circuit Court of Mercer County is reversed, the verdict of the jury set aside, and a new trial awarded.
Reversed and remanded.